Citation Nr: 1529702	
Decision Date: 07/10/15    Archive Date: 07/16/15

DOCKET NO.  09-47 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a congenital malrotation of the colon with sphincteroplasty, hemorrhagic gastritis, anemia, and hiatal hernia (a stomach disorder).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran, who is the appellant in this case, had active military service from 
July 1967 to July 1970, and from April 1971 to April 1974.
	
This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.

The Veteran testified before two different Veterans Law Judges (VLJs) at a November 2011 Travel Board hearing before a retired VLJ in Huntington, West Virginia, and a May 2015 Board video conference hearing before the undersigned VLJ.  The hearing transcripts have been associated with the claims file.  VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2014).  By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  The United States Court of Appeals for Veterans Claims (Court) has held that, under 38 C.F.R. 
§ 20.707, an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision; however, the first hearing was before a retired VLJ, and during the May 2015 Board hearing, the Veteran stated that he did not want a third hearing in this case.  See Arneson v. Shinseki, 
24 Vet. App. 379 (2011).  As such, the Board finds that there is no additional development or hearing required under Arneson.

In March 2013, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for issuance of a statement of the case with respect to the application to reopen service connection for a stomach disorder.  This was accomplished, and the Board concludes that the AOJ substantially complied with the March 2013 Board remand directive.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The March 2013 Board decision also deferred a decision on the claim for a TDIU because the adjudication of the application to reopen service connection for a stomach disorder could have a significant impact on the disposition of the claim for a TDIU.  

The application to reopen service connection for a stomach disorder is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. For the entire period on appeal, the percentage ratings for the service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. 
§ 4.16(a) (2014) for eligibility for a TDIU.

2. The Veteran is unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected PTSD.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting a TDIU, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

TDIU Criteria and Analysis

VA will grant a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with the veteran's education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.  The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  A threshold requirement, however, for eligibility for a TDIU under 38 C.F.R. § 4.16(a) is that, if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.  The issue is whether a veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for a TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 
7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

Further, in Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 
38 C.F.R. § 4.16(a). The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

VA received the claim for a TDIU on February 4, 2009.  The Veteran contends that a TDIU is warranted because he has not worked since 1981 due solely to the service-connected PTSD.  See e.g., May 2015 Board hearing transcript.

The Board finds that, for the entire rating period from February 4, 2009, the percentage ratings for the Veteran's service-connected disabilities meet the minimum combined rating criteria under 38 C.F.R. § 4.16(a) for eligibility for TDIU.  The Veteran is service connected for PTSD, left ear hearing loss, and tinnitus.  One of the disabilities (PTSD) is rated at 70 percent from October 2008.  Based on the above, application of a TDIU under 38 C.F.R. § 4.16(a) is appropriate for the entire rating period on appeal, so long as the severity of the Veteran's disabilities render him unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

After a review of all the lay and medical evidence, and resolving reasonable doubt in favor of the Veteran, the Board finds that the service-connected PTSD renders the Veteran unable to secure (obtain) or follow (maintain) substantially gainful employment.  Evidence weighing in favor of this finding includes the Veteran's statements that he is unemployable due to PTSD symptoms, which caused him to have numerous problems and conflicts with coworkers and supervisors.  The Veteran also stated that he would not be able to work with people and that, due to depression, he may not be able to go to work.  See e.g., May 2015 Board hearing transcript.  The record reflects that the Veteran's highest level of education is high school.  

While the April 2008 VA examiner opined that the Veteran is not found to be unemployable due to symptoms of PTSD, the VA examiner stated that the Veteran's hypervigilance in crowds, withdrawal, irritability, and road rage suggest that he would have difficulty coping with the demands of employment such as managing interaction with coworkers and potential clients, dealing with routine stressors, and managing anger unless such employment involved mostly independent and solitary activity.  The April 2008 VA examiner assessed the impairment in the Veteran's capacity for occupational functioning as serious, cognitive impairment as moderate, and assigned a Global Assessment of Function (GAF) score of 41, which is indicative of serious impairment in occupational functioning (e.g., unable to keep a job).

While the March 2009 VA addendum examination report shows that the VA examiner opined that that the Veteran is not assessed to be unemployable due solely to PTSD symptoms, the VA examiner stated that if the Veteran were attempting to seek or maintain employment at present, it is most likely that PTSD symptoms would result in at least moderate occupational impairment.  The March 2009 VA examiner opined that the Veteran would likely be best suited to work in an environment that had minimal contact with coworkers and supervisors and in a flexible environment in an autonomous position in which he perceived a sense of control over his surroundings.  See also May 2010 and August 2013 VA examination reports.  While the VA examination reports show opinions that the Veteran is not unemployable due solely to PTSD, the rationales provided by the VA examiners indicate that the Veteran has serious occupational impairment, needs to be working in isolation without interaction with coworkers and supervisors, and can only perform less complex (or routine) types of tasks.  The record reflects that the only post-service employment was the Veteran's work in mining.  While this type of employment entails less complex (or routine) types of tasks, it would necessarily involve interacting with coworkers and supervisors, and the Veteran has serious functional impairment in dealing with others.  As such, the Veteran's PTSD appears to render the Veteran unable to obtain or maintain substantially gainful employment.  

Evidence weighing against finding that the Veteran is unemployable due to service-connected disabilities include the August 2007 VA examination report showing that the Veteran reported that he worked as a coal miner until 1981 when he developed problems with an ulcer and began having problems with his stomach and intestine.  Moreover, VA examination reports of record show opinions by the examiners that the Veteran is not unemployable due solely to his PTSD symptoms.  Finally, Social Security Administration (SSA) records show that the Veteran is in receipt of SSA disability benefits due to a stomach disorder

Based on the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities preclude the type of employment for which he is trained and for which he has experience.  The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Geib, 733 F.3d at 1354; Moore, 21 Vet. App. at 218, rev'd on other grounds sub nom, Moore, 555 F.3d 1369; see also 
38 C.F.R. § 4.16.  The Board emphasizes that the test is not whether the Veteran would have been precluded from all types of employment, such as sedentary employment, but whether such employment was realistically within the physical and mental capabilities of the Veteran.  In this case, the evidence is in relative equipoise that given the Veteran's education, work experience, and functional impairment as a result of the service-connected PTSD, there are no jobs in the national economy that the Veteran could perform.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran is precluded from maintaining substantially gainful employment due to the service-connected disabilities; thus, the Board finds that a TDIU is warranted under 
38 C.F.R. § 4.16(a) for the entire rating period on appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A TDIU is granted.


REMAND

Reopening Service Connection for a Stomach Disorder

A remand is required in this case to ensure that the Veteran is provided with a Travel Board hearing before a VLJ, as requested by the Veteran in July 2013.  On the July 2013 VA Form 9, the Veteran indicated he wished to testify before a VLJ seated at the RO (Travel Board hearing); however, during the May 2015 Board hearing, the Veteran presented testimony only with respect to the issue of entitlement to a TDIU and did not provide testimony with respect to reopening service connection for a stomach disorder.  Because the Veteran has not yet been afforded the opportunity to appear for a Board hearing and has expressed a desire to present testimony before the Board in connection with the issue of reopening service connection for a stomach disorder, a remand to satisfy the hearing request is required.  As Travel Board hearings are scheduled by the RO, the claim to reopen service connection for a stomach disorder should be returned to the RO to arrange for such a hearing unless the Veteran affirmatively indicates otherwise.  
38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 3.103, 19.75, 19.76, 20.700, 20.703, 20.704 (2014).

Accordingly, the issue of reopening service connection for a stomach disorder is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule a Travel Board hearing before a Veterans Law Judge on the issue of reopening service connection for a stomach disorder.   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


